Case: 14-12213   Date Filed: 03/18/2015   Page: 1 of 4


                                                             [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-12213
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 8:13-cv-01896-JSM-EAJ



ZURICH SERVICES CORPORATION,

                                                                Plaintiff - Appellee,

versus

PROFESSIONAL MANAGEMENT SERVICES GROUP, INC.,
f.k.a. PEO Management Group, Inc.,

                                                            Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                  (March 18, 2015)

Before MARTIN, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

         Professional Management Services Group, Inc. (PMSG) appeals the district
              Case: 14-12213     Date Filed: 03/18/2015   Page: 2 of 4


court’s grant of summary judgment for plaintiff Zurich Services Corporation

(ZSC) in this breach-of-contract suit. PMSG contends that it was not required to

make payments following ZSC’s performance of its obligations because of the

availability of a separate account from which ZSC could have drawn payment.

After careful consideration, we reject this argument and affirm.

                                              I.

      We review de novo a district court’s grant of summary judgment,

considering only the evidence available to the district court. Holloman v.

Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). “Summary judgment is

appropriate when the evidence, viewed in the light most favorable to the

nonmoving party, presents no genuine issue of material fact and compels judgment

as a matter of law in favor of the moving party.” Id. at 836–37.

      In 2011, PMSG and ZSC entered into a Claims Service Contract under

which ZSC agreed to administer certain workers compensation claims asserted

against PMSG. In exchange, PMSG agreed to make twelve monthly payments to

ZSC based upon the estimated number of claimants. The contract also provides

that approximately one year after the expiration of the contract, the parties would

perform a final reconciliation based on the actual number of claimants. If the

reconciliation demonstrated that ZSC had handled fewer claimants than predicted,

it was required to return the additional amount to PMSG within 60 days; similarly,


                                          2
              Case: 14-12213     Date Filed: 03/18/2015    Page: 3 of 4


if ZSC had handled more claimants than predicted, PMSG was required to pay

ZSC the additional amount within 60 days.

      The Claims Services Contract contains an Illinois choice of law provision.

In order to prevail in a breach-of-contract claim, a plaintiff must prove “the

existence of a contract, the plaintiff’s performance of all contractual conditions

required of [it], the defendant’s breach of the contract, and the damages that

resulted from the breach.” Finch v. Ill. Cmty. Coll. Bd., 734 N.E.2d 106, 110 (Ill.

App. Ct. 2000).

      In March 2013, ZSC performed a final reconciliation and sent PMSG an

invoice for an additional $565,095 in fees. PMSG neither objected to nor paid this

invoice. The record indicates that PMSG has never contested the validity of the

contract or ZSC’s performance or claimed damages. On appeal, it still does not

object to ZSC’s reconciliation, but insists that it has not breached the Claims

Service Contract because ZSC is supposed to draw the amount that it is owed from

a separate Loss Fund Account.

      PMSG’s argument is in conflict with the Claims Service Contract between

the parties. That contract unambiguously states that the purpose of the Loss Fund

Account is to enable ZSC to pay claimants for workers compensation claims. The

contract also unambiguously provides a separate mechanism for PMSG to pay ZSC

for service fees following the reconciliation.


                                          3
            Case: 14-12213     Date Filed: 03/18/2015   Page: 4 of 4


     For this reason, we agree with the district court’s grant of summary

judgment to ZSC.

     AFFIRMED.




                                        4